Name: Commission Regulation (EEC) No 2497/84 of 30 August 1984 altering, from 31 August 1984, the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 233/40 Official Journal of the European Communities 31 . 8 . 84 COMMISSION REGULATION (EEC) No 2497/84 of 30 August 1984 altering, from 31 August 1984, the rate of refunds applicable for certain products of the cereals and rice sectors , exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 oil the common organization of the market in rice (3), as last amended by Regulation (EEC) No 174/84 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 August 1984 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Regulation (EEC) No 2229/84 (5) ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 2229/84 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EEC) No 2229/84 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 31 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 August 1984. For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 107, 18 . 4. 1984, p. 13 . ( ¢') OJ No L 166 25. 6 . 1976, p. 1 . (4) OJ No L 21 , 26 . 1 . 1984, p. 1 . 0 OJ No L 205, 1 . 8 . 1984, p . 21 . 31 . 8 . 84 Official Journal of the European Communities No L 233/41 ANNEX to the Commission Regulation of 30 August 1984 altering the rates of the refunds appli ­ cable from 31 August 1984 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rateof refund 10.01 B I Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 4,023  Other than for the manufacture of starch 6,246 10.01 B II Durum wheat 10,735 10.02 Rye 7,964 10.03 Barley 6,529 10.04 Oats 3,921 10.05 B Maize, other than hybrid maize for sowing :  For the manufacture of starch 2,230  Other than for the manufacture of starch 3,977 10.06 B lb) 1 Round grain husked rice 13,674 10.06 Bib) 2 Long grain husked rice 17,806 10.06 B II b) 1 Round grain wholly milled rice 17,644 10.06 B lib) 2 Long grain wholly milled rice 25,806 10.06 Bill Broken rice :  For the manufacture of starch 1,915  Other than for the manufacture of starch 4,306 10.07 C Sorghum 7,448 11.01 A Wheat or meslin flour 7,533 11.01 B Rye flour 12,356 11.02 A I a) Durum wheat groats and meal 16,639 11.02 A I b) Common wheat groats and meal 7,533